Case 7:20-cv-30021-TTC-RSB Document 34 Filed 09/18/20 Page 1 of 1 Pageid#: 1288




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   ROANOKE DIVISION

 GEORGE WESLEY HUGUELY, V,                       )
                                                 ) Case No. 7:20-cv-30021
                Plaintiff,                       )
                                                 ) ORDER
 v.                                              )
                                                 ) By: Hon. Norman K. Moon
 HAROLD W. CLARKE,                               ) Senior United States District Judge
                                                 )
                Defendants(s).                   )



        Upon review of the record, it is now

                                            ORDERED

 that this petition for a writ of habeas corpus, pursuant to 28 U.S.C. §2254 is hereby

 REASSIGNED to the docket of the Hon. Thomas T. Cullen, United States District Judge, for all

 further proceedings.

        The Clerk is directed to send a copy of this order to the parties.



        Enter: September 18, 2020.



                                                  /s/
